DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 5/13/22 has been entered. As directed by amendment, claims 1, 5, 10, 11 and 13 are amended, claims 2, 4, 6, 7, 12 and 14-18 are cancelled, and claims 19-30 are newly added. Applicant’s amendments to claims have overcome the specification objection, and 112(b) rejection previously set forth in the non-final office action mailed on 03/22/22.
Response to Arguments
Applicant’s arguments filed on 5/13/22 has been entered. Applicant argues on marked page numbers 12-23 that the prior art Gerrans (US 20190038791) does not disclose or teach added amendments and newly added claims. However, no amendment may introduce new matter into the disclosure of an application. If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112, first paragraph, because the new matter is not described in the application as originally filed. (See rejections below).
For at least the reason above, USC § 102 and/or 103 rejections are not included/considered for this action. 
Claim Objections
Claims 19 and 21-28 are objected to because of the following informalities:
Claim 19 states “wherein imaging device comprises:” should be “wherein the imaging device comprises:”. Correction required. 
Claim 21 states “wherein controlling the distribution” should be “wherein the controlling the distribution”. Correction required. 
Claim 22 states “wherein controlling the distribution” should be “wherein the controlling the distribution”. Correction required. 
Claim 23 states “wherein controlling the distribution” should be “wherein the controlling the distribution”. Correction required. 
Claim 24 states “wherein controlling the distribution” should be “wherein the controlling the distribution”. Correction required. 
Claim 25 states “wherein calculating the remaining useful life” should be “wherein the calculating the remaining useful life”. Correction required. 
Claim 26 states “wherein calculating the remaining useful life” should be “wherein the calculating the remaining useful life”. Correction required. 
Claim 27 states “wherein automatically classifying the one or more defects” should be “wherein the automatically classifying the one or more defects”. Correction required. 
Claim 28 states “wherein automatically classifying the one or more defects” should be “wherein the automatically classifying the one or more defects”. Correction required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-11, 13 and 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “analyzing, based on operation of one or more processors of a detection system, characteristics of one or more liquids, biological debris, non-biological debris, contaminants, and mechanical defects that differentiate between the defects of the medical device using an artificial intelligence technique”. The specification discloses “artificial intelligence (AI) may be utilized, as part of the code executable by one or more elements of the detection system 300, to detect and further analyze defects of portions of surgical instruments…..AI may be utilized to detect mechanical defects……” in paragraph [0048] of US-Pub.20200405134. However, the specification merely discloses using an AI to detect defects, and has insufficient details/steps for analyzing characteristics of one or more liquids, biological debris, non-biological debris, contaminants, and mechanical defects. In addition, the specification lacks details/steps/algorithms of how AI is used/functioned to differentiate/analyze mentioned characteristics, for example, how to classify/analyze characteristics of a particular liquid. Furthermore, the claim recites “wherein automatically classifying the one or more defects comprises: comparing the one or more images against the characteristics; and classifying the one or more defects as a particular liquid, biological debris, non-biological debris, contaminant, or mechanical defect based on said comparing the one or more images against the characteristics”. The specification does not disclose any details of automatically classifying the one or more defects. Appropriate explanation/correction required.
Claim 13 recites “automatically classify one or more defects within the medical device using the artificial intelligence technique, wherein automatically classifying the one or more defects”. The specification does not disclose details/descriptions of automatically classifying one or more defects, as also stated above for above claim 1. Further, the claim recites “classifying the one or more defects as a particular liquid, biological debris, non-biological debris, contaminant, or mechanical defect based on said comparing the one or more images against the characteristics”. The specification merely discloses “AI may be utilized to analyze imaging received from an inspection camera translating within a lumen of a surgical instrument. By comparing certain physical characteristics of the lumen 730A a defect 700D1 may be detected. Through further analysis of the imaging associated with the defect 700D1, the detection system 300 may further determine that the defect is a liquid or fluid” in paragraph [0048] of US-Pub.20200405134. The specification has insufficient details of how the AI is used for classifying (also stated above for claim 1), for example, what are the meaning/representation of characteristics that to be compared? Is there a baseline/preset images to be compared?  Appropriate explanation/correction required.
Claim 19 recites “wherein the one or more optical fibers illuminate a lumen within the medical instrument prior to acquiring the image data”. The specification merely disclose “light generated by the light source 410 may be transmitted to the distal end 404 through any suitable means, through the use of one or more optical fibers” in paragraph [0035] of US-Pub.20200405134, and does not disclose illuminating lumen prior to acquiring the image data. Appropriate explanation/correction required.
Claim 20 recites “controlling a distribution of the medical device based on the remaining useful life”. The specification merely discloses “mechanical wear may be obtained and analyzed such that an informed decision may be made regarding the lifespan of the medical device or whether the medical device should be removed from service” in paragraph [0054] of US-Pub.20200405134, and does not disclose details of this distribution control of the medical device. Appropriate explanation/correction required.
Claims 21-24 recites “the controlling the distribution”, and the specification has insufficient details, as stated above for claim 20. Appropriate explanation/correction required.
Claim 21 recites,” removing the medical device from future use in response to the remaining useful life being less than a specified threshold”, and the specification does not disclose any steps/methods for comparing to useful life being less than a specified threshold.  Appropriate explanation/correction required.
Claim 22 recites “wherein controlling the distribution comprises: determining repeated usage of the medical device by particular personnel in the procedural data; identifying a plurality of future procedures scheduled by different personnel; and assigning the medical device for usage by the particular personnel in at least one of the plurality of future procedures in response to the remaining useful life being greater than a specified threshold”, and the specification does not disclose steps of determining repeated usage of the medical device by particular personnel in the procedural data. In addition, the specification does not disclose any steps/methods for comparing to useful life being greater than a specified threshold (similarly also stated above claim 21). Appropriate explanation/correction required.
Claim 23 recites “identifying a plurality of upcoming medical procedures; and assigning the medical device to an upcoming instance of the particular medical procedure in the plurality of upcoming medical procedures in response to the remaining useful life being greater than a specified threshold”, and the specification does not disclose any steps/methods for comparing to useful life being greater than a specified threshold (similarly also stated above claim 21). Appropriate explanation/correction required.
Claim 24 recites “selecting a particular reprocessing procedure from a plurality of different reprocessing procedures based on said classifying; and assigning the medical device for the particular reprocessing procedure in response to said classifying and the remaining useful life being greater than a specified threshold”. The specification merely discloses “the procedural data may include one or more of a medical instrument record, a service record, and a meta data record” in paragraph [0008] of US-Pub.20200405134, and does not disclose details/description of selecting a particular reprocessing procedure from a plurality of different reprocessing procedures based on said classifying. In addition, the specification does not disclose any steps/methods for comparing to useful life being greater than a specified threshold (similarly also stated above claim 21). Appropriate explanation/correction required.
Claim 25 recites “determining that the medical device has been involved in a plurality of past procedures with complications based on the historical record from the procedural data; determining that the one or more defects are associated with the complications; and designating the medical device for removal from service by setting the remaining useful life to be less than a specified threshold in response to the plurality of past procedures with complications and the one or more defects being associated with the complications”. The specification merely disclose “medical instrument record data may allow technicians, as well as risk managers or quality assurance managers of medical facilities to better monitor the service status of a medical device or instrument from its initial purchase and introduction to the medical facility until its removal from service, providing a complete historical record of all servicing of the medical device” in paragraph [0041] of US-Pub.20200405134, and does not disclose steps/algorithms for determining that the medical device has been involved in a plurality of past procedures with complications based on the historical record from the procedural data; determining that the one or more defects are associated with the complications. In addition, the specification does not disclose any steps/methods for the remaining useful life to be less than a specified threshold in response to the plurality of past procedures (similarly also stated above claim 21). Appropriate explanation/correction required.
Claim 26 recites “determining a current state of the medical device based on the one or more defects; comparing the current state of the medical device to a baseline state of the medical device stored as part of the procedural data; and determining the remaining useful life based on a difference between the current state and the baseline state”. The specification merely discloses “when a medical device is purchased, initial data regarding the device may be obtained through manual entry by a technician or automatic entry acquired through the use of the detection system 300, resulting in the initial creation of a service record defining a baseline for the medical device from which to compare future medical device date” in paragraph [0041] of US-Pub.20200405134, and does not disclose details of comparing the current state of the medical device to a baseline state of the medical device stored as part of the procedural data; and determining the remaining useful life based on a difference between the current state and the baseline state. Appropriate explanation/correction required.
Claims 27 and 28 recite “automatically classifying the one or more defects”. As stated above for claim 1, the specification lacks details. Appropriate explanation/correction required. 
Claim 30 recites “activating an optical fiber of the detection scope; and illuminating a lumen within the medical device with the optical fiber prior to acquiring the one or more images”, and the specification does not disclose the optical fiber prior to acquiring the one or more images, as also stated above for claim 19. Appropriate explanation/correction required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8-11, 13 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recitation “characteristics of one or more liquids, biological debris, non-biological debris, contaminants, and mechanical defects that differentiate between the defects of the medical device using an artificial intelligence technique” is unclear, because it is not sure what is meant by “characteristics”. It is unclear, what is representing this characteristic and how the AI technique is determining this characteristic and differentiate the defects (see also in 112(a) rejection above). Appropriate clarification/correction required.
Regarding Claim 13, the recitation “comparing the one or more images against the characteristics” is unclear as for the same reason stated above for Claim 1. In addition, there is insufficient antecedent basis for the limitation “comparing the one or more images against the characteristics”. Appropriate clarification/correction required.
Regarding Claims 20-24 state “controlling a distribution of the medical device”, and it is not clear what is representing the distribution of the medical device. Is this mean removing the medical device from the service when the failures are imminent, selecting a medical device for given patient/surgeon, or something else? 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795